Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Daito et al. in view of Parker et al, Uera et al. and Kobayashi et al. disclose vinyl-modified maleimide that is made from the reaction of 4-vinylbenzyl amine with aliphatic long chain maleimide having a structure represented by formula (7). However, Daito et al. in view of Parker et al, Uera et al. and Kobayashi et al. do not disclose the reaction ratio of the 4-vinylbenzyl amine to aliphatic long chain maleimide having a structure represented by formula (7). 
Daito et al. in view of Shinohara et al. disclose modified a vinyl-modified maleimide that is made from the reaction of vinyl benzyl compound and aliphatic long chain maleimide having a structure represented by formula (7) and reaction ratio of vinyl benzyl compound and maleimide. However, Shinohara et al. do not disclose 4-vinylbenzyl amine as the vinyl benzyl compound.
Further, the search was expanded to the nonelected species of formula (6), however, the updated search did not find any prior art reciting aliphatic long chain maleimide having a structure represented by formula (6) which was previously withdrawn from consideration as a result of a restriction requirement. In light of this and applicant’s amendment filed 4/13/21, the restriction requirement mailed 10/2/19 is withdrawn.
Accordingly, claim 8 and its dependent claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384.  The examiner can normally be reached on M-F 7:00-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787